Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 December 2021.  These drawings are not accepted.
Note on the drawings submitted 10 December 2021: The changes to the drawings were mostly acceptable and should be resubmitted, with exception of the issues cited herebelow and with corrections for the new issues that arose from changes in claim language.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “moving magnetic separator” of claim 3; the “the magnetic separator is located between the release point and the developer sump” of claim 6 (in combination with being a moving separator as required by claim 3); the “the magnetic separator is a magnetic auger … to spin around a longer dimension of the magnetic auger, the magnetic auger to … move the carrier bead that has become magnetized towards a bead waste” of claim 7; and the printing device “comprising: a bead waste; and a fresh carrier bead input port, wherein the fresh carrier bead input port is to allow fresh carrier beads to enter the developer sump” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note on drawings submitted on 10 December 2021 with respect to claim 10: while both items have been added, they have not been added to the same drawing/embodiment and claim 10 clearly requires both items together.
Note on drawings submitted on 10 December 2021 with respect to claim 3:
While an indicator has been added to submitted, but not approved fig.1A, labeled “moving surface 130”, nothing about the drawing other than the text indicates the surface movement.  The specification describes a belt or belt-plate type surface, but this is not depicted in the drawing and the indicator in the drawing closely relates to the common depiction of an electrostatic-jumping style plate.  As such, the drawing remains unclear and confusing to even one of ordinary skill in the art.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, .

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1, submitted on 10 December 2021, show(s) modified forms of construction in the same view (an apparatus comprising the separator #114 and an alternative apparatus comprising the separator #120).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In this case, both the original and replacement drawings (not approved) fail to show sufficient details of the invention for one of ordinary skill in the art to ascertain the actual structure of the invention.  For example, details of the magnetic auger are insufficient for one of ordinary skill to determine and envision how such an arrangement is employed.  It is unclear how the moving surface of the inclined magnetic separator is 

The drawings are objected to because the numbering of the drawings does not conform to typical convention – fig.1 should be changed to fig.1A and fig.1A should be relabeled as fig.1B.  Any label changes should be reflected throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: upon review of the substitute specification, an informality was noted in amended para.0010 in the second-to-last line, “after the application point and before and release point” should be revised.  
Appropriate correction is required.

The amendment filed 10 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: an embodiment of the invention that included two magnetic separators as depicted in submitted and not-approved Figure 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guth et al. (US 5,506,372).
Regarding claim 1, Guth et al. (US 5,506,372) teach a dual-component printing device (fig.2; col.2, ln.58-67) to separate carrier beads by magnetic properties gained over time-of-use, comprising: a developer sump to hold a plurality of carrier beads and a toner (fig.2, bottom of #7; col.2, ln.61-col.3, ln.4); a roller (fig.2, #15) to remove the carrier beads and the toner from the developer sump (fig.2, near indicator line for #15), and move a subset of the plurality of carrier beads from an attachment point on the roller (fig.2, near indicator line for #15) to a release point through a rotation of the roller (fig.2, near #27), wherein the developer sump is to receive the subset of the plurality of carrier beads after a release of the subset of the plurality of carrier beads at the release point (fig.2, when not collected by #25, will be scraped and dropped at #27; col.3, ln.34-36), and wherein the subset of the plurality of carrier beads comprises used carrier beads that mix with unused carrier beads in the developer sump (col.3, ln.27-35: recites that a small amount of carrier is added with the toner supply; col.3, ln.34-36: mixture is skived by fig.2, #27 and drop to be mixed with used particles and new particles); and a 
Regarding claim 3, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is a moving magnetic separator to attract the carrier bead that has become magnetized (fig.2, #25 containing magnet #41).
Regarding claim 4, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located above the developer sump relative to a surface the dual-component printing device is resting upon (fig.2, #25 located above the developer containing portion of the sump).
Regarding claim 5, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located in the developer sump (fig.2, #25 within the portion of sump #7 that does not contain the toner).
Regarding claim 6, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located between the release point and the developer sump (fig.2, #25 is located between release point and upper left corner of sump #7).
Regarding claim 9, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located between the release point and the developer sump (fig.2, #25 is located between release point and upper left corner of sump #7).

Regarding claim 17, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the carrier bead that has become magnetized was magnetized responsive to use in the dual-component printing device (col.1, ln.15-19: carrier particle properties change with use; col.4, ln.45-50 configured to attract a certain portion of the used carrier with magnetic field).

Allowable Subject Matter
Claims 7-8, 14-15, and 18-19 are allowed.
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-8, 14-15, and 18-19 are allowed for properly being rewritten in a manner that includes the allowable subject matter and/or that is placed in independent form utilizing the subject matter indicated as allowable in the Office Action mailed on 17 September 2021.
Prior art does not disclose or suggest the claimed “the magnetic separator is an inverted magnetic ramp located above the developer sump … to guide the carrier bead that has become magnetized away from the developer sump and towards a bead waste.” in combination with the remaining claim elements as set  forth in claim 2.
Prior art does not disclose or suggest the claimed “the magnetic separator is a magnetic auger located in the developer sump, the magnetic auger to spin around a longer dimension of the magnetic auger” in combination with the remaining claim elements as set forth in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive. 
Regarding the rejection as anticipated by Murakami, the applicant argues that since Murakmi is directed toward a cleaning unit, then it does not teach the combination of elements.  On this point, the Office respectfully disagrees. While the claims do recite “a developer sump” and “a roller”, there is no particular claimed function that will distinguish it was a developing roller specifically rather than a cleaning roller.  However, the amended claim limitations do require that unused carrier beads be in the sump and that it moves carrier beads that have become magnetized away from the sump and that distinguishes over Murakami.  This rejection has been withdrawn.
Regarding the rejection as anticipated by Guth, the applicant argues that: 1)“There is nothing in Guth that teaches or hints that a developer sump "is to receive the subset of the plurality of carrier beads after a release of the subset of the plurality of carrier beads at the release point,"”, 2) “wherein the subset of the plurality of carrier beads comprises used carrier beads that mix with unused carrier beads in the developer sump,"”, and 3 )“where the developer sump is to hold carrier beads and a toner to be removed by a roller.”  The Office respectfully disagrees.  In reference to point 1), col.3, ln.27-36 recites that particle removing device 25 operates in a space where the developer mixture leaves the development position and before it has been skived from the sleeve by the removal skive 27.  In col.2, ln.63-67 and col.3, ln.1-8, it is disclosed that the two-component developer consists of toner and carrier particles and that this mixture is conveyed to the application roller and development position.  As a 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

	/LKR/
2/3/2022